DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 4-5, 11-12, and 17-18 have been cancelled. Claims 1-3, 6-10, 13-16, and 19-20 are still pending  
Response to Amendment/Arguments 
The objections to claim 9 have been withdrawn. The amendments overcome the objections. 
Applicant’s argument/remarks, on pages 2-3, with respect to rejections to the claims under 35 USC § 112(a) and 112(b) have been fully considered and are persuasive. Therefore, rejections to the claims under 35 USC § 112 have been withdrawn.
Applicant’s argument/remarks, on pages 3-4, with respect to rejections to the claims under 35 USC § 103(a) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments.	


Allowable Subject Matter/reasons for Allowance
Claims 1-3, 6-10, 13-16, and 19-20 are considered as allowable subject matter.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a power distribution system comprising: 

	wherein the optimal load balance droop settings are a non-zero value of power [P] corresponding to a set frequency value or a non-zero value of power [P] corresponding to a voltage value and
	control the frequency set point of the BESS to achieve the optimal load balance such that the BESS is providing all necessary power for a load while the fuel based generator is off ,
	wherein the energy storage resources include a plurality of BESS operating in F/V droop mode, the plurality of BESS including the BESS, and 
	wherein the frequency set point (Fsetpt) for the BESS is determined based on:  
    Fsetpt =    Pdesired  x Droopbess X Frated  +     Fsystem
                                P rated
	wherein Fsetpt represents the BESS Frequency set point, Fsystem represents a system frequency, Droopbess represents a droop setting of the BESS, Frated represents a BESS rated frequency, Pdesired represents a desired power sharing of the BESS, and P rated represents a rated power of the BESS”.  
The reasons for allowance of Claim 8 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of a method of controlling an islanded microgrid, the method comprising: 	“…calculating a frequency set point for the 
	wherein the optimal load balance droop settings are a non-zero value of power [P] corresponding to a set frequency value or a non-zero value of power [P] corresponding to a voltage value
	and controlling the frequency set point of the BESS to achieve the optimal load balance such that the BESS is providing all necessary power for a load while the fuel based generator is off,
	wherein determining an optimal load balance between a plurality of generation assets and energy storage systems includes determining an optimal load balance between the generation assets and a plurality of BESS operating in F/V droop mode, the plurality of BESS including the BESS, and 
	wherein calculating a frequency set point for the BESS includes computing the frequency setpoint (Fsetpt) for the BESS based on:  
    Fsetpt =    Pdesired  x Droopbess X Frated  +     Fsystem
                                P rated
	wherein Fsetpt represents the BESS Frequency set point, Fsystem represents a system frequency, Droopbess represents a droop setting of the BESS, Frated represents a BESS rated frequency, Pdesired represents a desired power sharing of the BESS, and P rated represents a rated power of the BESS”.


The reasons for allowance of Claim 14 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole in combination with the other claimed elements; including the limitations of an islanded microgrid controller comprising:
	“the microgrid optimization module being further operative to calculate a frequency set point for the BESS based on optimal load balance droop settings of the BESS, a rated power of the BESS, and a rated frequency of the BESS, wherein the optimal load balance droop settings are a non-zero value of power [P] corresponding to a set frequency value or a non-zero value of power [P] corresponding to a voltage value;… wherein the generation controller is operative to control the frequency set point of the BESS to achieve the optimal load balance such that the BESS is providing all necessary power for a load while the fuel based generator is off,
	wherein the energy storage systems include a plurality of BESS operating in F/V droop mode, the plurality of BESS including the BESS, and 
	wherein the frequency set point (Fsept) for the BESS is determined based on:  
 	Fsetpt =    Pdesired  x Droopbess X Frated  +     Fsystem
                                P rated
	wherein Fsetpt represents the BESS Frequency set point, Fsystem represents a system frequency, Droopbess represents a droop setting of the BESS, Frated represents a BESS rated frequency, Pdesired represents a desired power sharing of the BESS, and P rated represents a rated power of the BESS”.

	The prior art of record Lin et al (US 201801731710, Auber Guyon et al (US 20170187188), Hajimaragha et al (US 20150241893), Jung et al (US 20180248374), and Baone et al (US 20170322578) neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant's response Arguments filed on 10/07/2020.
Relevant Art cited By Examiner
Prior art Brabandere et al (A Voltage and Frequency Droop Control Method for Parallel Inverters) teaches a system of controlling two inverter in the V/F droop control mode by controlling the frequency of the inverters.
Prior art Alegria et al (CERTS Microgrid Demonstration With Large-Scale Energy Storage and Renewable Generation”) controlling an islanded microgrid comprising a plurality of generating resources and storage resources, wherein storages devices provide power in island mode to stabilize the frequency of the microgrid, wherein the storage devices is controlled in a droop mode. 
Prior art Zhao et al (Fuzzy logic based coordinated control of battery energy storage system and dispatchable distributed generation for microgrid) teaches a power distribution system, and method and an islanded microgrid controller: comprising plurality of resources including a BESS and generators, a controller in communication with the microgrid when islanded, wherein the controller is operative to determine a load 
Prior art Kim et al  (Cooperative Control Strategy of Energy Storage
System and Microsources for Stabilizing the Microgrid during Islanded Operation), Kim teaches a power distribution system, and method and an islanded microgrid controller: comprising plurality of resources including a BESS and generators, a controller in communication with the microgrid when islanded, wherein the controller is operative to determine a load balance between generation and load consumption, wherein the BESS is controlled in a F/V control mode when the microgrid is islanded by controlling is power output to stabilize the frequency of the microgrid.
Prior art Zhang et al “A New Seamless Transfer Control Strategy of the Microgrid”, controlling a microgrid in islanded mode, wherein a storage system/battery system is controlled in a V/F mode and its frequency is determined and adjusted. 
	Pertinent art Rekha (Review of Integrating and Controlling Distributed Energy Resources) teaches a system of controlling an islanded microgrid comprising a BESS operating in an F/V droop mode while a generator is off or not providing power.  
	Pertinent art Thomee “Lithium-Ion Battery Storage for Frequency Control” teaches how BESS are used to control the frequency of a microgrid, wherein the BESS is controlled in F/V droop mode. 
	Pertinent art Manish et al, “Real-time Modeling and Testing of Microgrid Management System for the Blue Lake Rancheria - Performance Assurance Report”) teaches a system controlling an islanded microgrid comprising a plurality of generating 
	However none of the references in the prior art of record teach or suggest the determination of the frequency for the BESS based on the variables or formula as recited in the claims.
Conclusion
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/JASON LIN/Primary Examiner, Art Unit 2117